DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application (10/6/2021) after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/9/2021 has been entered.

Response to Amendment
Applicant’s amendment and corresponding arguments, filed 9/9/2021, have been reviewed and considered.  Claims 1 and 15 have been amended and therefore, claims 1-3 and 5-15 are currently pending.  Within applicant’s summary of the interview with the examiner, the applicant recites that “the Examiner suggested adding language to claims 1 and 15 regarding the concave portion extending along a substantial portion of the height of the hook of at least one half of the height to further distinguish from the prior art”.  There appears to be a misunderstanding because this statement is not true.  As recited in the examiner’s interview summary on 9/13/2021, the examiner had the convex side portions, not the concave portion as mentioned and claimed by the applicant.  Accordingly, applicant’s amendment has prompted the 35 U.S.C. 112 rejections as presented below.  Based on the amendment and the confusion associated therewith (35 U.S.C. 112 rejections), no prior art rejections have been provided.  This Office Action is considered a Non-Final Rejection based on the RCE dated 10/6/2021.    

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3 and 5-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  

Regarding claim 15, based on the interpretation of the concave portion being the portion of the upper edge between the convex portions (please note the 35 U.S.C. 112(b) rejections below), the originally filed disclosure does not have support for the recitation, “wherein said hooks each have an upper edge forming a concave portion which extends downwardly on opposite sides along a substantial portion of a length of the hook of at least one half of the length of said hook” because the originally filed drawings do not definitively show such a length proportion (note where convex portions start in relation to the concave portion).  
All remaining claims are dependent from one of the above rejected claims and therefore also rejected under 35 U.S.C. 112(a).  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 and 5-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Regarding claim 1, the applicant recites, “wherein each of said hooks has an upper edge forming a concave portion which extends downwardly on opposite sides to form convex side portions which are formed perpendicular to said concave portion for receiving and retaining associated hoods and garments; wherein said concave portion extends substantially along a height of said hook of at least one half of the height of said hook”.  This recitation is considered indefinite for a multitude or reasons.  Firstly, it is not clear what is to be considered the concave portion.  Is the entire upper edge the concave portion?  Or does only a portion of the upper edge define the concave portion?  Does the concave portion include the convex side portions or are these separate elements?  Based on the current claim language, the portion of the upper edge bounded by the convex side portions appears to be the “concave portion” as claimed.  Because the convex side portions are “convex” or “curved”, the convex side portions would not be formed “perpendicular” to said concave portion.  The examiner suggests using the phrase “substantially perpendicular” or “generally perpendicular”.  Based on the above interpretation of the concave portion (portion of upper edge bounded by the convex portions), the concave portion would not be extending substantially along a height of said hook of at least one half of the height of said hook, as claimed, because the concave portion appears to be in a horizontal plane (not extending in the height direction).  However, note that the convex portions and the entire upper edge would be extending substantially along a height of said hook of at least one half of the height of said hook though.  In order to overcome the prior art 
Regarding claim 15, the applicant recites, “wherein said hooks each have an upper edge forming a concave portion which extends downwardly on opposite sides along a substantial portion of a length of the hook of at least one half of the length of said hook to form convex side portions which are perpendicular to said concave portion for receiving and retaining said associated hooded jackets and garments”.  The above recitation is considered indefinite for a multitude of reasons,  Firstly, it is not clear which of the upper edge or concave portion is extending “downwardly on opposite sides along a substantial portion of a length of the hook of at least one half of the length of said hook to form convex side portions”.  Are the convex portions components of the concave portion or are they separate elements?  Additionally, it is unclear what structure is extending for at least one half of the length of the hook.  Is the applicant stating that the upper edge, the concave portion, or the convex side portions have a length of at least one half the length of the hook?  Is the length proportional to the width of the hook? Based on the interpretation of the concave portion as discussed previously, the applicant’s originally filed specification and drawings are not clearly showing that the concave portion itself is at least one half the length (i.e. width) of the hook based on where the convex portions start in relation thereto.  Is the applicant reciting that the combination of convex portions has a length of at least one half the length of said hook?  Note that the originally filed disclosure and drawings do not explicitly support such an interpretation either.  The examiner suggests defining the length of each convex portion in relation to the depth of the hook, not the 
All remaining claims are dependent from one of the above rejected claims and therefore also rejected under 35 U.S.C. 112(b).     

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN E DURHAM whose telephone number is (571)272-8642. The examiner can normally be reached 8:00 am - 4:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa J Tompkins can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





NED
/NATHAN E DURHAM/Primary Examiner, Art Unit 3732